Citation Nr: 0946659	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son 


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The Veteran participated in a travel Board hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
is of record and has been reviewed.  It appears that, during 
the hearing, the Veteran submitted additional evidence and a 
waiver of RO consideration of that evidence.  


FINDINGS OF FACT

1.  The evidence regarding whether the Veteran experienced 
the claimed in-service stressor of an enemy attack on the USS 
Pine Island while he was aboard the ship is at least in 
relative equipoise.  

2.  The Veteran has been diagnosed with PTSD based on several 
in-service stressors, including the attack on the USS Pine 
Island.  


CONCLUSION OF LAW

PTSD was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In adjudicating a claim for PTSD, the evidence necessary to 
establish the incurrence of a stressor during service will 
vary depending on whether or not a Veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  If military citation or other supportive evidence 
establishes that the Veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d)(f); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  .  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  

The phrase "engaged in combat with the enemy" requires that 
a Veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims that he currently suffers from PTSD as a 
result of incidents that occurred during service in the 
Republic of Vietnam and surrounding waters while stationed 
aboard the USS Pine Island.  The RO denied the claim, and the 
Veteran appeals that decision.  

The competent medical evidence shows that the Veteran has 
been diagnosed with PTSD.  The Veteran underwent an in-depth 
psychological assessment at the VA medical center (VAMC) in 
Boston, Massachusetts, between March and May of 2006.  The 
report of that assessment, dated in May 2006, contains a 
diagnosis of chronic PTSD and a detailed description of the 
Veteran's alleged stressors.  The VA examiner stated that the 
Veteran's current pattern and level of PTSD symptomatology 
are related to events which occurred during military service.  
Therefore, two of the three elements required to establish 
service connection for PTSD have been satisfied.  The outcome 
of the case turns on whether there is satisfactory evidence 
of the occurrence of an in-service stressor.  

The Veteran claims that he experienced several stressful 
experiences in service, which are outlined in the May 2006 
psychological assessment report.  First, the Veteran reported 
being physically assaulted by a North Korean soldier.  He did 
not seek medical treatment for his injuries, which included 
the loss of several teeth.  Second, while on intelligence 
duty in the Cam Ranh Bay region of Vietnam, the Veteran was 
informed by a Buddhist monk that the area was inhabited by 
North Vietnamese soldiers, causing the Veteran to fear for 
his life.  The monk allowed the Veteran to remain in a 
Buddhist temple for the night and escorted him to safety the 
following day.  Third, the Veteran described intense fear and 
horror at witnessing severely ill Vietnamese citizens, 
including children, die from disease and poverty.  Last, the 
Veteran stated that his ship was attacked while he was 
aboard.  His superior suspected that four soldiers fell 
overboard to their deaths during the attack.  The Veteran 
noted that he has been unable to find written documentation 
verifying the occurrence of this ship attack.  He submitted a 
PTSD stressor questionnaire in December 2007, in which he 
again claimed that the USS Pine Island was attacked; he could 
not provide the date of this occurrence.  

The Veteran's DD Form 214 and DD Form 215 do not show that 
the Veteran received service medals indicative of combat.  
Service personnel records show that the Veteran served as an 
Airman Apprentice and as an Airman aboard the USS Pine 
Island.  While the Veteran's statements that his duties 
included photo intelligence are not directly confirmed in 
service personnel records, the Veteran submitted a March 1966 
letter of commendation for outstanding operational 
intelligence reporting, which is consistent with the 
Veteran's statements.  However, the majority of the Veteran's 
claimed stressors, including the experience while on 
intelligence duty, were not detailed enough to be verified.  

In February 2008, the RO determined that the Veteran did not 
provide enough stressor information to conduct searches at 
the U.S. Army and Joint Services Records Research Center or 
the Marine Corps or National Archives and Records 
Administration.  However, the Veteran's service personnel 
records confirm the Veteran's service aboard the USS Pine 
Island from November 1965 to July 1966.  Administrative 
remarks from the ship, included in the Veteran's record, 
indicate that the Veteran qualified for hostile fire pay from 
October 10, 1965 through October 31, 1965 and during January 
and February of 1966.  The Board finds these records to be in 
keeping with the Veteran's consistent and credible report of 
an enemy attack on his ship.  Accordingly, the issue of 
participation in combat is in relative equipoise.  Resolving 
any reasonable doubt in the Veteran's favor, the Board finds 
that the Veteran participated in combat while in service.  
The third element for service connection of PTSD is 
satisfied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


